Citation Nr: 0817655	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left foot and ankle 
condition (claimed as arthritis).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1971 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the veteran submitted a statement in 
October 2006 that appears to request a hearing before the 
Board.  However, he appeared and testified before the 
undersigned Veterans Law Judge at a hearing in Washington, DC 
in October 2004, the transcript of which has been associated 
with the claims file.  Thus the veteran has already been 
afforded his due process right to a hearing.


FINDINGS OF FACT

1.  X-ray evidence fails to show that the veteran has 
arthritis of the left foot and/or ankle.

2.  The medical evidence fails to show that the veteran has 
residuals from an injury to the left ankle in service.


CONCLUSION OF LAW

Service connection for a left foot and/or ankle condition is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Sufficient notice relating to a claim for service connection, 
must inform the claimant (1) of any information and evidence 
not of record that is necessary to substantiate the claim; 
(2) of the information and evidence that VA will seek to 
provide; (3) of the information and evidence that the 
claimant is expected to provide; and (4) that he or she 
should provide any evidence in his or her possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1) (2007); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Furthermore, this notice must inform a claimant of 
all elements of the claim including information that a 
disability rating and/or an effective date for the award of 
benefits will be assigned if the benefit sought is awarded.  
Dingess v. Hartman, 19 Vet. App. 473 (2006).

In this regard, the Board notes that a May 2002 notice 
letter, was deficient in that it failed to advise the veteran 
to submit any evidence related to the claim that he has in 
his possession (i.e., the fourth Pelegrini II element as set 
forth above). The Board finds, however, that the purposes of 
the notice requirements has not been frustrated and the error 
in failing to provide notice of this element has not affected 
the essential fairness of the adjudication because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim for service connection, 
which is evidenced by his submission of both medical and lay 
evidence in support of his claim in addition to his 
statements and testimony.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show error did 
not affect the essential fairness of the adjudication.).  
Thus any deficiency in the May 2002 notice is not prejudicial 
to the veteran.

The Board also notes that the veteran was provided notice in 
October 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran has identified and/or submitted 
substantial evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to establish his claim.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and the veteran will not be prejudiced by the 
Board proceeding to adjudicate his claim. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Outpatient and inpatient records are in the file for 
treatment at VA from May 1980 through September 2006.  
Private medical treatment records are in the claims file for 
May 1975 through July 1995.  The veteran has not identified 
any recent private medical treatment related to the claimed 
condition.  In addition, adjudication records were obtained 
from the Social Security Administration related to the 
veteran's claim for and continuing receipt of disability 
benefits.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence has been obtained and considered.  He has 
not identified any additional evidence relative to his 
claimed condition.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim in July 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Preliminary Matters

The Board observes that this appeal was originally a claim to 
reopen for service connection for a left foot and ankle 
orthopedic condition which the Board granted by reopening the 
matter  in a December 2004 decision.  The Board also observes 
the veteran has left leg post phlebitic syndrome, for which 
service connection was separately denied by the RO at the 
same time it denied the veteran's attempt to reopen his 
claim.  Thereafter, the veteran failed to perfect an appeal 
of the decision regarding the phlebitic condition, and 
although both he and the RO subsequently discussed the 
phlebitic condition in adjudicating the orthopedic claim, a 
claim for service connection for post phlebitic syndrome is 
not on appeal and will not be addressed in this decision.  
Rather, the Board will address orthopedic disability of the 
foot and ankle.  

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Based upon the evidence, the Board finds that the veteran 
does not have a current left foot and/or ankle disability 
(excluding the residuals the veteran has from post-phlebitic 
syndrome in the left lower extremity).  The veteran has 
consistently claimed that he has arthritis in his left foot 
and ankle.  The Board acknowledges that the service medical 
records show that an orthopedist who examined the veteran 
stated there was limited motion due to early arthritis.  In 
addition, a December 1975 statement from one of the veteran's 
private treating physicians states that, in addition to the 
veteran's recurrent thrombophlebitis of the left leg, he had 
symptoms that suggest early arthritic involvement of the left 
lower extremity.  Likewise, the veteran's VA treating doctor 
has stated in statements submitted to VA (dated in April 2003 
and May 2005) that the veteran has degenerative joint disease 
in the left ankle.  Nevertheless, the medical evidence of 
record also includes numerous X-rays, none of which support a 
diagnosis of arthritis.  Specifically, the X-rays taken in 
service in March 1971 were negative for any active disease 
process.  In addition, an X-ray taken in February 1972 for 
purposes of the VA examination failed to show any 
abnormalities of the left foot or ankle, and indeed, the 
December 1975 private doctor's statement does not indicate he 
relied upon any X-ray findings in making his statement about 
arthritic involvement in the left lower extremity.  
Furthermore, despite the statements from the veteran's VA 
doctor that he has degenerative joint disease in the left 
ankle, none of the VA X-ray reports show any finding or 
diagnosis of such a disorder.  

The veteran underwent a VA examination in July 2003 and an X-
ray taken in conjunction with that examination failed to show 
any degenerative changes of the left ankle or foot.  X-rays 
taken at VA in July 2004 and August 2005 also failed to show 
degenerative changes of the left foot or ankle.  

Thus, the overwhelming evidence is against finding that the 
veteran currently has arthritis in the left foot and/or ankle 
despite the various doctor's statements in the record 
indicating a diagnosis of arthritis or degenerative joint 
disease.  Nor does the current evidence show the veteran has 
any continuing residuals of an injury to the left ankle.  The 
Board acknowledges that, at the time of his separation from 
service and also six months thereafter, the veteran had pain, 
swelling and limitation of motion of the left ankle.  
However, there is no evidence that this condition has 
continued since that time.  

There are no treatment records from 1973 through early 1995  
showing continuing residuals of a left ankle injury, and none 
of the  treatment records from 1975 (related to the veteran's 
phlebitis) mention any additional problems with the veteran's 
left foot or ankle that could be considered related to the 
prior injury claimed to have been incurred in service.  
Although these records show pain and swelling, this was 
clearly due to the phlebitis as the treatment notes show that 
the veteran had swelling from the hip down and severe pain 
throughout the leg.  Furthermore, although the veteran's 
private doctor stated in his December 1975 letter that the 
veteran had symptoms of early arthritic involvement, symptoms 
of early arthritic involvement is not a definitive diagnosis 
of arthritis.  

In addition, a review of the VA treatment records does not 
show any treatment for chronic residuals of an ankle injury 
including pain, swelling and limitation of motion of the left 
ankle.  They do show that the veteran complained of soreness 
in the left ankle in August 2005, but the impression was that 
this was sequela of the prior deep venous thrombosis.  An X-
ray was obtained and showed soft tissue swelling.  There is 
no follow up treatment indicated in the subsequent treatment 
records.  

Finally, the veteran underwent a VA examination in July 2003.  
From his report, it is clear that the examiner conducted a 
thorough review of the claims file in addition to obtaining a 
thorough history from the veteran.  After examining the 
veteran's left lower extremity, the examiner found the 
veteran to be status post ankle sprain, which existed prior 
to service and sprained again while in service, but from 
which he recovered.  The examiner stated that he saw no 
relationship between the veteran's development of 
thrombophlebitis in 1975 and the ankle sprain the veteran had 
in service.  His ankle and foot X-rays were also normal and, 
thus, the veteran is only status-post sprain from which he 
recovered.  (The examiner also considered it is more likely 
than not that the veteran's ankle sprain has not caused or 
made his thrombophlebitis any worse over the years.)  

Under the circumstances described above, the preponderance of 
the evidence is against finding that the veteran has an 
orthopedic disability of the left foot and/or ankle or 
residuals of a left ankle injury.  The most recent medical 
evidence shows that the veteran only has some soft tissue 
swelling in the left ankle this has been related to his 
history of thrombophlebitis and post-phlebitic syndrome.  The 
preponderance of the evidence being against the veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not for application, and the appeal is denied.  

In reaching this decision, the Board notes that the veteran's 
claim on appeal had been previously denied on the basis that 
the left foot and ankle condition preexisted service and was 
not aggravated by service.  The veteran and his 
representative have argued that, although it is clear the 
veteran injured the left ankle in a motor vehicle accident 
prior to service (in 1968), there is no evidence that he had 
any residuals from the injury at the time he entered into 
service.  In this regard, although the level of impairment at 
service entrance may be unclear, given the decision above 
that there is no evidence of a current left foot /ankle 
disability linked to service, this question is moot and need 
not be addressed further.  


ORDER

Entitlement to service connection for a left foot and ankle 
condition (claimed as arthritis) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


